PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/924,220
Filing Date: 18 Mar 2018
Appellant(s): BINDER, Yehuda



__________________
Yehuda Binder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Argument #1: Claim 1 is not definite.
	Regarding the limitation “an electric motor mechanically coupled for affecting the surface”, the Appellant argues that since the specification teaches the motor coupled to the cutting blade and claim 4 defines the “surface” being a human skin area, one skilled in the art would understand the limitation.  This argument is not persuasive.  
	The specification in Appellant’s application does not define the electric motor affecting the human skin. Instead, the specification teaches the electric motor is for running the cutting blade.  One having ordinary skill in the art would understand that the cutting blade “affecting” the human skin area to mean by cutting hair but not via the motor.  Furthermore, the specification does not define what components of the hair trimmer that the electric motor is mechanically coupled to for affecting the human skin.  If the Appellant reasons that the electric motor affects the human skin since it is somehow connected to the cutting blade, then there is an indefinite number of components of the hair trimmer that can be considered “…mechanically coupled for affecting the surface”.  For example, a handle portion of the hair trimmer can be considered to affect the human skin since it supports the cutting blade or an actuating 
Argument #2: Claim 3 is not definite.
The Appellant argues that the term “comprises, is using, or is based on” is clear and definite since they are used in patents.  This argument is not persuasive.  In patents, a single term is used in a claim but not all three of them used together. Each term has a different scope.  For example, the term “comprising” is an open term that encompasses CCD or CMOS technology and maybe some other technologies, the term “is using” means limiting to CCD or CMOS technology, and the term “is based on” means partially using CCD or CMOS technology.  Therefore, the term “comprises, is using, or is based on” is unclear since one skilled in the art would not understand if the full claimed technology is used or a portion of the claimed technology is used or any additional technology is used in combination with the claimed technology to make the digital camera function work.
Argument #3: Claim 5 is not definite.
The Appellant argues that claim 5 is definite since claim 5 does not recite the motor removing the hair but rather than the cutting is using the motor.  This argument is not persuasive. Claim 5 clearly calls for removing hair from the skin area by the motor as evidenced in the expression “wherein the affecting comprises removing hair from the skin area using the electric motor.”


Argument #4: Claim 7 is not definite.
The Appellant argues that the term “comprises, is using, or is based on” is clear and definite.  This argument is not persuasive.  In patents, a single term is used in a claim but not all three of them used together. Each term has different scope.  For example, the term “comprising” is an open term that encompasses TIFF or RAW or AVI or DV technology and maybe some other technologies, the term “is using” means limiting to TIFF or RAW or AVI or DV technology, and the term “is based on” means partially using TIFF or RAW or AVI or DV technology.  Therefore, the term “comprises, is using, or is based on” is unclear since one skilled in the art would not understand if the full claimed technology is used or a portion of the claimed technology is used or any additional technology is used in combination with the claimed technology to make the digital camera function work.
Argument #5: Claim 12 is not definite.
The Appellant argues that the term “primary battery” is known in the art and defined in the specification as a one-time (non-rechargeable) battery.  This argument is not persuasive.  The Appellant is entitled to be their own lexicographer by defining the non-rechargeable battery as the primary battery.  However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a).  One skilled in the art does not know the primary battery 
Argument #6: Claim 14 is not definite.
The Appellant argues that the term “comprises, is using, or is based on” is clear and definite.  This argument is not persuasive.  In patents, a single term is used in a claim but not all three of them used together. Each term has different scope.  For example, the term “comprising” is an open term that encompasses WPAN or WLAN technology and maybe some other technologies, the term “is using” means limiting to WPAN or WLAN technology, and the term “is based on” means partially using WPAN or WLAN technology.  Therefore, the term “comprises, is using, or is based on” is unclear since one skilled in the art would not understand if the full claimed technology is used or a portion of the claimed technology is used or any additional technology is used in combination with the claimed technology to make the digital camera function work.
Argument #7: Claim 15 is not definite.
The Appellant argues that the term “comprises, is using, or is based on” is clear and definite.  This argument is not persuasive.  In patents, a single term is used in a claim but not all three of them used together. Each term has different scope.  For example, the term “comprising” is an open term that encompasses WMAN or WAN technology and maybe some other technologies, the term “is using” means limiting to WMAN or WAN technology, and the term “is based on” means partially using WMAN or 
Argument #8: Combining too many references is not an evidenced of non-obviousness.
The Appellant argues that there are too many references used in the rejection of claims 1, 2, 3, 11, 12, 18, 19, and 23. This argument is not persuasive. In response to Appellant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Any device, or a hair trimmer in this particular case, is a combination of many inventions.  For example, a handle portion of the hair trimmer is made from plastic or metal.  There are numerous inventions involving plastic composite materials or metal alloys. A cutting member of the hair trimming device comprises a fixed blade and a reciprocating blade.  Each blade has different shapes and is made from different metal alloys which involves numerous inventions.  Therefore, there is no correlation between the number of references and the obviousness.
Argument #9: Ryan reference is an analogous reference.
	The Appellant argues that Ryan is not analogous art since claim 1 does not state a hair device.  This argument is not persuasive. In response to Appellant’s argument that Ryan reference is nonanalogous art, it has been held that a prior art reference must In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The test for non-analogousness is based on the invention, not just based on limitations set forth in the claims. In this case, the Ryan device is in the same field of endeavor as Appellant’s device.  Appellant’s invention is directed to a hair trimmer with a digital camera, wherein the hair trimmer affects a skin surface by cutting hair. Ryan also teaches a hair trimmer with a digital camera, wherein the hair trimmer affects a skin surface by cutting hair on a human skin.  Therefore, Ryan is an analogous art.  
Argument #10: Tabankin reference is an analogous reference.
	The Appellant argues that Tabankin is not analogous art since it is not in the field of hair trimming device.  This argument is not persuasive.  In response to Appellant’s argument that Tabankin reference is nonanalogous art, again it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  One field of Appellant’s endeavor as defined in the Specification and the claims includes specific technology directed towards a digital camera and its components. Tabankin teaches a digital camera which is within the same field as Appellant’s endeavor.  Also, Tabankin is 
Argument #11: The combination of Ryan and Tabankin is obvious.
The Appellant argues non-obviousness based on the classification and the restriction requirement imposed by the Examiner.  This argument is not persuasive.	First, the classification system is for guiding the field of search. It is not a way for establishing non-obviousness. Second, MPEP 806.04(h) provides guidance on the use of proper restriction requirement when claims are set forth directed to different inventions that are not overlapping in scope.  The statement “…do not overlap in scope and are not obvious variants” guides the Examiners to determine whether a restriction requirement should be made or not since if the species are obvious variants to “each other”, there is no burden on the Examiners to exam all the species and if the species are not obvious variants “to each other”, thus belonging to different fields of invention, would create a burden on the examiner due to examining many different fields of invention. MPEP 806.04(h) does not equate non-obvious variants of the species to each other with non-obviousness patentability over all prior art of record. And lastly, utilizing different fields of invention in a single device is well-known in the art. For example, a tablet, a laptop, and a cellphone each has a digital camera embedded therein. A writing pen has a digital clock. An indoor clock has a digital calendar and a digital thermometer for indicating outdoor temperature, and a shaving device is a combination of shaving blade structure art, metallurgy art for the composition of the blades, and plastic molding for a plastic body of the shaving device.
Argument #12: Proper rationale for combining with Tabankin regarding “non-visible spectrum”.
a. First, the Appellant argues that the motivations provided by the Examiner when making the rejections are improperly shifting resulting in a “moving target rejection for [applicant] to traverse”.  This argument is not persuasive.  The shifting motivation statements were provided upon reopening of prosecution to a non-final status to offer clarity to the combination of references, thus providing Appellant ample opportunity to respond to the new motivations. Second, the Appellant argues that the motivation is conclusory and fails to provide “satisfactory explanation”.  This argument is not persuasive.  The motivation/rationale is clearly established in the Office Action which is to allow the digital camera taking images in bright light (normal or optimal) situation and low light situation. Third, the Appellant argues that the expression “when the light is not optimum” is not clear.  This argument is not persuasive.  The term is clear to one skilled in the art, wherein optimum light is a bright light situation and not optimum light is a low light situation as also defined in para. [0035] in Tabankin, the teaching reference.
b. The Appellant argues that Ryan teaches the user viewing image as a replacement of a mirror and thus teaches away from any non-visible spectrum.  This argument is not persuasive.  For example, when the shaving area is not brightly lit enough or the light is suddenly turned off, the camera can capture the shaving area in a non-visible spectrum since the user cannot see the shaving area. The low light infrared mode as taught by Tabankin allows the user to continue seeing the shaving area when in this non-visible spectrum (infrared images) in order to achieve optimum shaving experience.  Adding this infrared mode (taking image in non-visible spectrum) as taught 
c. The Appellant argues that there is no evidence of taking images in non-visible spectrum would improve taking pictures in low light environment.  This argument is not persuasive.  An object that a person sees is a combination of light in visible and non-visible spectrums.  In low light environment, the visible light spectrum of the digital camera does not pick up visible light anymore, therefore, a black image or non-clear image is shown on the screen. It is analogous to using a cellphone to take a picture in a dark or low light room.  The non-visible spectrum of the digital camera allows the digital camera to pick up light in non-visible spectrum so that one can see the image.  Therefore, to provide the function of taking images in non-visible spectrum to the digital camera in the hair trimmer taught by Ryan will improve taking pictures in the low light environment since it allows a user to continue taking images if a light in a room is less than optimum.
Argument #13: Nakagawa is an analogous reference.
a. The Appellant argues that Nakagawa is introduced for the first time in the Office Action dated 10/15/2021.  Therefore, it is evidence of a “moving target rejection for [applicant] to traverse”.  This argument is not persuasive.  Introducing a new reference results in re-opening of prosecution so that the Appellant has a fair chance to response to the new reference.  It has nothing to do with non-obviousness of the reference. Since a new reference was introduced, the Office Actions (dated 05/26/2021 
The Appellant further argues that the Office Action fails to explain why Nakagawa is analogous.  This argument is not persuasive since Ryan, Tabankin, and Nakagawa are directed to digital camera art. The MPEP does not require the Examiner to make all analogous explanations of record, only that the Examiner must establish analogousness prior to using a reference for the purpose of analyzing the obviousness of the subject matter.
b. The Appellant further argues that Nakagawa reference is not analogous art since it is not in the same field of hair trimming devices.  This argument is not persuasive.  In response to Appellant’s argument that Nakagawa reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  One field of the Appellant’s endeavor as defined in the specification includes a digital camera and its components.  Nakagawa also teaches a digital camera having an image processor, digital signal transferring mode and a digital format of images, which is in the same filed as Appellant’s endeavor.  Furthermore, Nakagawa is also pertinent to the same problem with which the Appellant’s device is directed towards, which is transferring images through RF.
Argument #14: Restriction requirement is not a way for establishing non-obviousness.

Argument #15: Proper rationale for combining with Tabankin regarding “image processor for generating the data video signal carrying the image in a digital format”.
First, the Appellant argues that it is unclear what “user” is referencing.  The term “user” refers to a person who uses the modified hair trimming device.

Third, there is nothing technically incorrect for providing still-image function and video function to the hair trimming device of Ryan.  The Appellant has not provided any evidence to show that Ryan could not function when modified as set forth by the Examiner and therefore the comments offered by Appellant are conclusory.
Claim 14
Argument #16: It is obvious to combine with Tabankin reference.
The appellant argues the non-obviousness based on classification and restriction requirement.  This argument is not persuasive.	First of all, the classification system is for guiding the field of search. It is not a way for establishing non-obviousness. Second, MPEP 806.04(h) provides guidance on the use of proper restriction requirements when claims are set forth directed to different inventions that are not overlapping in scope.  The statement “…do not overlap in scope and are not obvious variants” guides the Examiners to determine whether a restriction requirement should be made or not since if the species are obvious variants to “each other”, there is no burden on the Examiners to exam all the species and if the species are not obvious variants “to each other”, thus 
Argument #17: Proper rationale.
The Appellant argues that the statement of “…to conform with or be compatible with user’s expectation…” is conclusive and unclear and redundant.  This argument is not persuasive.  The motivations is clearly set forth in the Office Action.  Ryan teaches transferring digital images by wire or wirelessly to the display in general.  Ryan does not teach a specific technology for transferring digital images by wire or wirelessly.  Tabankin teaches known specific technologies in the art such as WLAN, Bluetooth or CDMA for transferring digital images by wire or wirelessly.  Therefore, it would have been obvious to one skilled in the art to use one of the known technologies as taught by Tabankin for showing digital images on a display.  Otherwise, the digital images cannot be seen on the display.  Furthermore, to use common known technologies as taught by Tabankin allows different manufacturers make trimmers and displays, and the trimmers and the displays are compatible since they are made from a same standard so that a 
Claim 20
Argument #18: It is obvious to combine with Tabankin reference.
The Appellant argues the non-obviousness based on classification and restriction requirement.  This argument is not persuasive.	First of all, the classification system is for guiding the field of search. It is not a way for establishing non-obviousness. Second, MPEP 806.04(h) provides guidance on the use of proper restriction requirement when claims are set forth directed to different inventions that are not overlapping in scope.  The statement “…do not overlap in scope and are not obvious variants” guides the Examiners to determine whether a restriction requirement should be made or not since if the species are obvious variants to “each other”, there is no burden on the Examiners to exam all the species and if the species are not obvious variants “to each other”, thus belonging to different fields of invention, would create a burden on the examiner due to examining many different fields of invention. MPEP 806.04(h) does not equate non-obvious variants of the species to each other with non-obviousness patentability over all prior art of record. And lastly, utilizing different fields of invention in a single device is well-known in the art. For example, a tablet, a laptop, and a cellphone each has a digital camera embedded therein. A writing pen has a digital clock. An indoor clock has a digital calendar and a digital thermometer for indicating outdoor temperature, and a shaving device is a combination of shaving blade structure art, metallurgy art for the composition of the blades, and plastic molding for a plastic body of the shaving device.

Argument #19: Proper inherency.
The Appellant argues that the digital camera does not inherently have an image processor.  This argument is not persuasive.  A process of taking a digital image and showing it on a display is evidenced that a digital camera inherently has an image processor, otherwise one cannot see the image on the display.  The Appellant does not provide any evidence that all digital cameras do not have an image processor to disprove the inherency argument.  Furthermore, evidence of digital cameras having an image processor is also evidenced by Tabankin and is set forth clearly on page 8 of the Office Action.
Argument #20: Proper rationale.
The Appellant argues that the phrase “for the reasons as set forth above” fails to provide the rational for combining Tabankin and Ryan.  This argument is not persuasive.  The Examiner notes that Appellant arguments are directed to the wrong Office Action that is under appeal.  The term “for the reasons as set forth above” was used in claim 20 in the Office Action dated on May 26, 2021.  This Appeal Brief is in response to the Office Action mailed on October 15, 2021, wherein the phrase “for the reasons as set forth above” is never used.  Furthermore, the motivation was clearly stated in claims 1 and 20 in the correct Office action.
Regarding claims 7-10
Argument #21: Proper reliance on AAPA.
The Appellant argues that it is improper to rely on AAPA.  This is not persuasive.  Digital formats such as TIFF, RAW, AVI, etc., are well known in the art as industrial standards.  Appellant did not invent these standards.  To use one of the standards such 
The Appellant argues the reasons for combining with AAPA is based on hindsight reasoning.  Again, this argument is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Captured digital images do not just simply appear on a display.  They must be formatted according to industrial standards such as TIFF, RAW, AVI to show on a display.  Therefore, to use one of the known formats for showing the captured images on the display is within the knowledge of one skilled in the art and it is not from gleaning from the Appellant’s disclosure. 
Argument #22: Proper rationale for combining with AAPA.
The Appellant argues that the statement of “…to conform with or be compatible with user’s expectations or with other connected devices…” in claims 7-10 is unclear and conclusive and redundant since Ryan already teaches wireless connectivity.  This argument is not persuasive.  
First, the term ““…be compatible with user’s expectations…” is used in claims 7-10 in the Office Action dated on May 26, 2021.  This Appeal Brief responds to the Office Action mailed on October 15, 2021. The Appellant argues a wrong Office Action.  
Second, claims 7-10 are directed to digital format. Captured digital images do not just simply appear on a display.  They must be formatted according to standards such as TIFF, RAW, or AVI to show on a display.  Therefore, to use one of the known formats for showing the captured images on the display is within the knowledge of one skilled in the art and it is not from gleaning from the Appellant’s disclosure. Ryan teaches transferring digital images by wire or wirelessly to the display in general.  Ryan does not teach a specific digital format.  AAPA and Tabankin teach standard digital formats known in the art so that captured images can be shown on a display.  Therefore, it would have been obvious to one skilled in the art to use one of the known digital formats as taught by AAPA and Tabankin for showing digital images on a display.  Otherwise, the digital images cannot be seen on the display.  Furthermore, to use common known digital formats as taught by AAPA and Tabankin allows different manufacturers make trimmers and displays, and the trimmers and the displays are compatible since they are made from a same standard so that a trimmer made from one manufacturer can be used with a display made from a different manufacturer.
Regarding claims 14 and 15, the same rebuttal is applied to claims 14 and 15 regarding the standards WPAN, WAN, BWA, LMDS….
Combining Ryan and Hahn
Argument #23: Hahn reference is an analogous reference.
The Appellant argues that Hahn is not an analogous art since it is not in the hair trimmer field.  This argument is not persuasive.  In response to applicant's argument 
Argument #24: Proper rationale for combining with Hahn reference.
The Appellant argues that the rationale is unclear and conclusive based on the former prosecution reopening action (Office Action dated on May 26, 2021).  This argument is not persuasive since this Appeal Brief should respond to the Office Action dated on October 15, 2021 only.  The Examiner notes that Appellant arguments are directed to the wrong Office Action that is under appeal.  
The Appellant argues that the rationale is shifting from action to action.  This argument is not persuasive.  The shifting motivation statements were provided upon reopening of prosecution to a non-final status to offer clarity to the combination of references, thus providing Appellant ample opportunity to respond to the new motivations.  It has nothing to do with non-obviousness of the reference.  
The Appellant argues that the finding facts are not supported by the reference.  This argument is not persuasive.  The facts and the rationale are clearly supported by page numbers and figure numbers cited in the Office Action.
Combining Ryan and Oswald
Argument #25: Oswald reference is an analogous reference.
The Appellant argues that Oswald is not an analogous art since it is not in the hair trimmer field.  This argument is not persuasive.  In response to Appellant’s argument that Oswald reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  One field of Appellant’s endeavor as defined in the Specification and the claims is a digital camera and its components. Oswald teaches a digital camera having two camera units with a multiplexer which is in the same field of Appellant’s endeavor.  Furthermore, Oswald is is also pertinent to the same problem with which the Appellant’s device is directed towards, which is the multiplexer combining signals from two camera units to form a single signal to send it to a transmitter for sending images to a display so that a user can see the images.
Argument #26: Proper rationale for combining with Oswald.
The Appellant argues that the rationale for combining with Oswald is circular logic and the Office Action fails to explain how and why adding the multiplexer is justified.  This argument is not persuasive. The rationale and the explanation are clearly set forth in the Office Action.  Claims 18 and 19 depend on claims 1 and 16 which teach the hair trimmer having two camera units for taking digital images in non-visible spectrum (low light condition) and visible spectrum (normal light condition).  Claims 18 
Combination of Ryan and Jepson
Argument #27: Proper rationale for combining with Jepson.
First, the Appellant argues the rationale provided in the Office Action mailed on May 26, 2021.  This argument is not persuasive since the Office Action mailed on May 26, 2021 is not on appeal.  The Office Action mailed on October 15, 2021 is on appeal and clearly states the rationale for combining the references as “…for illuminating on a surface to be shaved for increasing visibility of a shaving area.”
Second, the Appellant argues that the rationale is moot since Jepson teaches illuminating a surface for better visibility of a user that operating the hair shaver while Ryan teaches a user look at a screen and not at the skin. This argument is not persuasive. Before shaving, a user looks on an area to be shaved to place the shaver in Ryan in a desired location.  If a room where the user is located does not have enough light, the user needs the light source on the shaver as taught by Jepson to place the shaver in the desired location.  When the user begins shaving, the user looks at the screen to check out the shaved area.  Furthermore, the light source as taught by 
The Appellant argues that the Office Action fails to explain why and how the light device is added to the hair trimmer in Ryan.  This argument is not persuasive since the explanation is clearly explained in the Office Action which is “…for illuminating on a surface to be shaved for increasing visibility of a shaving area.” Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Argument #28: DePue reference is an analogous reference.
a. The Appellant argues that Nakagawa reference is introduced for the first time in the prosecution reopening is “moving target rejection for [applicant] to traverse”.  This argument is not persuasive.  Introducing a new reference resulted in the re-opening of prosecution so that the Appellant had a fair chance to respond to the new motivations.  It has nothing to do with non-obviousness of the reference.  Since a new reference was introduced, the Office Actions (dated 05/26/2021 and 10/15/2021) were Non-Final actions instead of Final Office actions, thus providing Appellant with a fair chance to respond. Furthermore, the examiner may, with approval from the supervisory patent 
The Appellant further argues that DePue is non-analogous art. In response to Appellant’s argument that DePue reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). One field of applicant’s endeavor as defined in the Specification and the claims is a digital camera and its components. DePue teaches a digital camera with an image processor for generating data representation of the image so that the image can be seen on a display, which is in the same filed as Appellant’s endeavor.  Furthermore, DePue is also pertinent to the same problem with which the Appellant’s device is directed towards, which is the elements in the captured image is marked during the image processing process so that the elements are finally shown as a true-image of skin and hair such as hair length and color, and skin color.
b. The Appellant argues that DePue is not in the same field of Ryan since DePue does not teach a hair trimming device.  The argument is not persuasive. The field of invention in Ryan includes the hair trimmer structure such as body and cutting blade, and the digital camera.  DePue teaches a digital camera.  Therefore, DePue is in the same field of invention in Ryan.  Furthermore, when one skilled in the art looks for improvement on the digital camera, he/she will look for all types of digital camera but not limit to digital camera in a hair trimmer.
Argument #29: Obvious combination with DePue.
The Appellant argues the non-obviousness based on classification and restriction requirement.  This argument is not persuasive.	First of all, the classification system is for guiding the field of search. It is not a way for establishing non-obviousness. Second, MPEP 806.04(h) provides guidance on the use of proper restriction requirement when claims are set forth directed to different inventions that are not overlapping in scope.  The statement “…do not overlap in scope and are not obvious variants” guides the Examiners to determine whether a restriction requirement should be made or not since if the species are obvious variants to “each other”, there is no burden on the Examiners to exam all the species and if the species are not obvious variants “to each other”, thus belonging to different fields of invention, would create a burden on the examiner due to examining many different fields of invention. MPEP 806.04(h) does not equate non-obvious variants of the species to each other with non-obviousness patentability over all prior art of record. And lastly, utilizing different fields of invention in a single device is well-known in the art. For example, a tablet, a laptop, and a cellphone each has a digital camera embedded therein. A writing pen has a digital clock. An indoor clock has a digital calendar and a digital thermometer for indicating outdoor temperature, and a shaving device is a combination of shaving blade structure art, metallurgy art for the composition of the blades, and plastic molding for a plastic body of the shaving device.
Regarding claim 21
Argument #30: Proper rationale for combining with DePue.
The Appellant argues that it is not clear what “true image” means and why identifying an element provides such “true image”.  This argument is not persuasive.  
Regarding claim 22
Argument #31: Proper and unclear rejection of claim 22.
	First, the Appellant argues that claim 22 depends from claim 21 that is rejected based on a teaching of the DePue reference, since the Action admits that this claim is not taught by the combination of claim 1, hence claim 22 cannot be equated to any element from the Ryan reference. This argument is not persuasive.  It is unclear what the Appellant tries to argue here. Claim 21 is not taught by the combination of claim 1, therefore, DePue reference is introduced to teach the missing limitation of claim 21.  
Second, the Appellant argues the Ryan reference and the combination with the DePue reference fails to teach or suggest identifying in the image any hair as recited in the claim.  This argument is not persuasive.  The combination of Ryan and DePue teaches identifying the image as set forth in the Office Action and explained in Argument#30 above.
Regarding claim 23
Argument #32: Vitale reference is an analogous reference.
a. The Appellant argues that Vitale reference is introduced for the first time in the prosecution reopening is “moving target rejection for [applicant] to traverse”.  This argument is not persuasive.  Introducing a new reference resulted in re-opening of prosecution providing Appellant a fair opportunity to respond to the new motivations.  It has nothing to do with non-obviousness of the reference.  Furthermore, since a new reference was introduced, the Office Actions (dated 05/26/2021 and 10/15/2021) were Non-Final Office actions instead of Final Office actions, providing the Appellant a fair opportunity to respond.
The Appellant argues that Vitale is non-analogous art. In response to Appellant’s argument that Vitale reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  One field of Appellant’s 
b. The Appellant argues that Vitale is not in the same field of Ryan since Vitale does not teach a hair trimming device.  The argument is not persuasive. The field of invention in Ryan includes the hair trimmer structure such as body and cutting blade, and the digital camera.  Vitale teaches a digital camera.  Therefore, Vitale is in the same field of invention in Ryan.  When one skilled in the art looks for improvement on the digital camera, he/she will look for all types of digital camera but not limit to digital camera in a hair trimmer.  Furthermore, Vitale is applied to hair styling.  The hair trimmer in Ryan is a hair styling device.  Therefore, Vitale is in the same field of invention as Ryan.
Argument #33: Proper rationale for combining Vitale.
The Appellant argues that claim 23 depends from claim 21, in which the rationale for combining with the DePue reference is stated on page 14 as: “… to identify an element in a captured image as taught by DePue so that the captured image can be shown on a display.” Hence, claim 21 already provides the benefit of “... to help a user to orient a cutting device correctly.”, rendering the rationale moot.  This argument is not persuasive.  Claim 21 helps a user to differentiate a hairy region and a skin region. 

Respectfully submitted,
/PHONG H NGUYEN/Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724
                                                                                                                                                                                                        /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.